DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 9, 10, 11-15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogaz (20200058208).
Regarding claims 1, 9, 11, 13, 18, 20 Ogaz discloses method and apparatus of a hearing device configured to be worn by a user, the hearing device (Fig 1A, device 120) comprising: a microphone configured to detect an audio signal; a processor communicatively coupled to the microphone (Paragraph 0107 disclose” The processor of the feedback device 108 may also receive data collected by the other devices 112, 116, 120, 122 associated  and configured to: determine that the audio signal includes own voice content representative of a voice of the user (Paragraph 0008 discloses “One aspect of the present disclosure is a device that monitors the voice of a user. The device includes a sensor. The sensor detects the user's voice and transmits data associated with the user's voice to a processor”); determine that an environmental noise level within the audio signal is below a threshold (Paragraph 0167 discloses “The audio sensors 560 may be included in any of devices 112, 116, 120, 122 and may be configured to receive audio input from a user 124 and to sense ambient noise levels. The audio input from the user 124 may correspond to voice commands, conversations of others around the feedback device 108, and/or other audible expressions and noises made in proximity to the feedback device 108.” Also Paragraph 0178 discloses “The deviation may be associated with the volume of the user's voice. Accordingly, the analysis module 630 may determine the user's voice is too loud or too quiet. This may include a comparison of the volume of the user's voice to ambient noise levels recorded by the sensor 242. When creating a profile associated with a normal voice volume, the user 124 can enter a range in decibels or as a percentage of ambient noise levels in the profile to indicate when the user's voice is too ; and apply, based on the environmental noise level being below the threshold, a biomarker feature analysis (Paragraph 0036 discloses “In one embodiment, the profile relates to one or more of a volume of the user's voice, an emotional state of the user, and a medical condition of the user.”) which obviously would be heuristic to the own voice content as it will determine the characteristics of the voice to configure illnesses ,emotional states etc which includes neurodegenerative diseases (Paragraph 0047 discloses “Another aspect includes a system and method to monitor the voice of a user and provide a notification to the user when the user's voice matches a pre-set profile. The profile may include parameters of the user's voice associated with an emotional state, such as anger. In another embodiment, the profile may be associated with a speech impairment, such as stuttering or turrets syndrome. In still another embodiment, the profile may be associated with a medical condition, such as a stroke,”).
Regarding claims 2, 14, Ogaz discloses the limitations of claims 1, 13. As clearly disclosed above the system of Ogaz is monitoring for voice of the user. Obviously the determining that the audio signal includes the own voice content includes determining that the own voice content is present during a first portion of the audio signal and absent The audio sensors 560 may be included in any of devices 112, 116, 120, 122 and may be configured to receive audio input from a user 124 and to sense ambient noise levels. The audio input from the user 124 may correspond to voice commands, conversations of others around the feedback device 108, and/or other audible expressions and noises made in proximity to the feedback device 108.” Also Paragraph 0178 discloses “The deviation may be associated with the volume of the user's voice. Accordingly, the analysis module 630 may determine the user's voice is too loud or too quiet. This may include a comparison of the volume of the user's voice to ambient noise levels recorded by the sensor 242. When creating a profile associated with a normal voice volume, the user 124 can enter a range in decibels or as a percentage of ambient noise levels in the profile to indicate when the user's voice is too loud or quiet. Optionally, the volume of the user's voice may be too loud when it is about 15% greater than the ambient noise level. Similarly, the volume of the user's voice may be too quiet when it is about 15% less than the ambient noise level.”) Obviously the noise monitoring is happening both where content includes voice or not. 
Regarding claims 3-5, 15, Ogaz discloses the limitations of claims 2 and 13. Ogaz further discloses communication of the processor with a cell phone (Fig 1A, device 112, Also paragraph 0097 discloses “The feedback system 104 generally includes a feedback device 108 that may be paired with one or more other devices 112, 116, 120, 122. The feedback device 108 is operable to receive data from, and send commands to, the devices 112, 116, 120, 122”, Also paragraph 0264 discloses “Exemplary hardware that can be used for the disclosed embodiments, configurations and aspects includes computers, handheld devices, telephones (e.g., cellular, Internet enabled, digital, analog, hybrids, and others”.) Obviously as explained data is being transmitted between the central processor and other devices such as the handheld device. Although not specifically disclosed by Ogaz it would have been obvious by an ordinary skilled in the art that the voice monitoring can be done via the cell phone. Also Ogaz disclosed that the communication can be wirelessly between the devices (Paragraph 0072 discloses “The term "in communication with," as used herein, refers to any coupling, connection, or interaction using electrical signals to exchange information or data, using any system, hardware, software, protocol, or format, regardless of whether the exchange occurs wirelessly or over a wired connection. “).
Regarding claims 8 and 17, Ogaz discloses the limitations of claims 1 and 13. Ogaz further discloses that the processor is further configured to provide a biomarker feature analysis mode 
[0106] In a different example, the user 124 may be in a public area where the ambient noise level is high (such as a restaurant or sporting event) and speak too quietly. Thus, the feedback device 108 may determine the user's voice is too quiet based on a second profile. The feedback device 108 can the provide a second alert based on a rule associated with the second profile.“).
Regarding claim 10, 19, Ogaz discloses the limitations of claims 1, 13. However Ogaz does not specifically disclose that the microphone is a bone conduction or ear canal microphone. Examiner takes official notice that both types of microphones are well known and widely used in the art of hearing aids and it would have been  obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to utilize these microphones for the system of Ogaz. The motivation for this would have been design preference and simple substitution to achieve the same predictable outcome of collecting sound for a hearing device.

Regarding claim 12, Ogaz discloses a hearing device configured to be worn by a user, the hearing device (Fig 1A, device 120) comprising: a microphone configured to detect an audio signal; a processor communicatively coupled to the microphone (Paragraph 0107 disclose” The processor of the feedback device 108 may also receive data collected by the other devices 112, 116, 120, 122 associated with the user 124. For example, the feedback device 108 may be in communication with (or pared to) other devices 112, 116, 120, 122 that include microphones and other sensors.”) and configured to: determine that the audio signal includes own voice content representative of a voice of the user (Paragraph 0008 discloses “One aspect of the present disclosure is a device that monitors the voice of a user. The device includes a sensor. The sensor detects the user's voice and transmits data associated with the user's voice to a processor”); determine that an environmental noise level within the audio signal is below a threshold (Paragraph 0167 discloses “The audio sensors 560 may be included in any of devices 112, 116, 120, 122 and may be configured to receive audio input from a user 124 and to sense ambient noise levels. The audio input from the user 124 may correspond to voice commands, conversations of others around the feedback device 108, and/or other audible expressions and noises made in proximity to the feedback device 108.” Also Paragraph 0178 discloses “The deviation may be associated with the volume of the user's voice. Accordingly, the analysis module 630 may determine the user's voice is too loud or too quiet. This may ; and apply, based on the environmental noise level being below the threshold, a biomarker feature analysis (Paragraph 0036 discloses “In one embodiment, the profile relates to one or more of a volume of the user's voice, an emotional state of the user, and a medical condition of the user.”) which obviously would be heuristic to the own voice content as it will determine the characteristics of the voice to configure illnesses ,emotional states etc which includes neurodegenerative diseases (Paragraph 0047 discloses “Another aspect includes a system and method to monitor the voice of a user and provide a notification to the user when the user's voice matches a pre-set profile. The profile may include parameters of the user's voice associated with an emotional state, such as anger. In another embodiment, the profile may be associated with a speech impairment, such as stuttering or turrets syndrome. In still another embodiment, the profile may be associated with a medical condition, such as a stroke,”).
The audio sensors 560 may be included in any of devices 112, 116, 120, 122 and may be configured to receive audio input from a user 124 and to sense ambient noise levels. The audio input from the user 124 may correspond to voice commands, conversations of others around the feedback device 108, and/or other audible expressions and noises made in proximity to the feedback device 108.” Also Paragraph 0178 discloses “The deviation may be associated with the volume of the user's voice. Accordingly, the analysis module 630 may determine the user's voice is too loud or too quiet. This may include a comparison of the volume of the user's voice to ambient noise levels recorded by the sensor 242. When creating a profile associated with a normal voice volume, the user 124 can enter a range in decibels or as a percentage of ambient noise levels in the profile to indicate when the user's voice is too loud or quiet. Optionally, the volume of the user's voice may be too loud when it is about 15% greater than the ambient noise level. Similarly, the volume of the user's voice may be too . 
Ogaz further discloses communication of the processor with a cell phone (Fig 1A, device 112, Also paragraph 0097 discloses “The feedback system 104 generally includes a feedback device 108 that may be paired with one or more other devices 112, 116, 120, 122. The feedback device 108 is operable to receive data from, and send commands to, the devices 112, 116, 120, 122”, Also paragraph 0264 discloses “Exemplary hardware that can be used for the disclosed embodiments, configurations and aspects includes computers, handheld devices, telephones (e.g., cellular, Internet enabled, digital, analog, hybrids, and others”.) Obviously as explained data is being transmitted between the central processor and other devices such as the handheld device. Although not specifically disclosed by Ogaz it would have been obvious by an ordinary skilled in the art that the voice monitoring can be done via the cell phone. Also Ogaz disclosed that the communication can be wirelessly between the devices (Paragraph 0072 discloses “The term "in communication with," as used herein, refers to any coupling, connection, or interaction using electrical signals to exchange information or data, using any system, hardware, software, protocol, or format, regardless of whether the exchange occurs wirelessly or over a wired connection. “).

s 6-7, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogaz (20200058208) and further in view of Hosoi (5754665).
Regarding claim 6, 7 and 16, Ogaz discloses the limitations of claims 1 and 13. 
As clearly disclosed above the system of Ogaz is monitoring for voice of the user. Obviously the determining that the audio signal includes the own voice content includes determining that the own voice content is present during a first portion of the audio signal and absent during a second portion of the audio signal; and the determining that the environmental noise level within the audio signal is below the threshold includes measuring the environmental noise level within the audio signal during the second portion of the audio signal (Paragraph 0167 discloses “The audio sensors 560 may be included in any of devices 112, 116, 120, 122 and may be configured to receive audio input from a user 124 and to sense ambient noise levels. The audio input from the user 124 may correspond to voice commands, conversations of others around the feedback device 108, and/or other audible expressions and noises made in proximity to the feedback device 108.” Also Paragraph 0178 discloses “The deviation may be associated with the volume of the user's voice. Accordingly, the analysis module 630 may determine the user's voice is too loud or too quiet. This may include a comparison of the volume of the user's voice to ambient noise levels recorded by the sensor 242. When creating a profile associated with a normal voice volume, the user 124 can enter a range in decibels or as a percentage of ambient noise levels in the profile to indicate when the user's voice is too . 
Although Ogaz discloses a noise monitoring system, the reference fails to disclose analyzing a sample of the environmental noise, and canceling or filtering, based on the sample, the environmental noise.
Hosoi discloses a hearing system with noise monitoring that utilizes a filter to cancel noise from the input sound and clear the speech content in the process (Column 1 lines 60-67 and Column 2 lines 1-5 discloses “A noise canceler according to the present invention is provided with a first noise canceler that uses an FIR adaptive filter that receives as input signals, voice signals outputted when a first microphone is used by a speaker and noise signals outputted when a second microphone is used for noise collection; a second noise canceler that uses an FIR adaptive filter that receives, as input signals, noise signals outputted from the first microphone when the first microphone is used for noise collection and voice signals outputted from the second microphone when the second microphone is used by a speaker; and an adder that adds the output signals of the first and second noise cancelers.”).

	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR H ETESAM whose telephone number is (571)270-1946.  The examiner can normally be reached on M-F 6-8 AM, 6-10PM. Saturdays 8-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/AMIR H ETESAM/           Primary Examiner, Art Unit 2652